Name: Commission Regulation (EEC) No 1125/86 of 18 April 1986 fixing for the 1986 marketing year the reference prices for plums
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 103/ 14 Official Journal of the European Communities 19 . 4. 86 COMMISSION REGULATION (EEC) No 1125/86 of 18 April 1986 fixing for the 1986 marketing year the reference prices for plums however, not be lower than in the preceding marketing year ; Whereas, since the varieties of plums are not all comparable as regards the estimation of their commercial value, these varieties should be classified in two groups ; Whereas, to take seasonal variations into account, the year should be divided into several periods and a reference price fixed for each of these periods ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial characteristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas, in accordance with Articles 140 (2) and 272 (3) of the Act of Accession, the prices of Spanish and Portu ­ guese products will not be used for the purpose of calcu ­ lating reference prices, during the first phase in the case of Spain and during the first stage in the case of Portugal ; Whereas, for the purpose of calculating entry prices, the varieties imported from third countries of which the entry prices are to be compared with the prices fixed for group I and with those fixed for group II, respectively, should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3768 /85 (2), and in particular Article 27 ( 1 ) thereof, Whereas , pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Commu ­ nity are to be fixed at the beginning of the marketing year ; Whereas plums are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas plums harvested during a given crop year are marketed from June to October ; whereas the quantities harvested during the first 10 days of June and in October are so small that there is no need to fix reference prices for these periods ; whereas reference prices should be fixed only for the period 1 1 June to 30 September inclu ­ sive ; Whereas Article 23 (2) (b) of Regulation (EEC) No 1035/72 stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the standard cost of transporting Community products between production areas and Community consumption centres in the preceding year, by :  the increase in production costs for fruit and vege ­ tables , less productivity growth , and  the standard rate of transport costs in the current marketing year ; Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State plus transport costs for the current year, after this amount has been increased by the rise in production costs less productivity growth ; whereas the reference price may, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1986 marketing year, the reference prices for plums falling within subheading 08.07 D of the Common Customs Tariff, expressed in ECU per 100 kilograms net of packed products of groups I and II , of class I , of all sizes , shall be as follows for each of the groups of varieties : (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 362, 31 . 12 . 1985 , p. 8 . 19 . 4 . 86 Official Journal of the European Communities No L 103/ 15 Group IIGroup I 69,39 69,39 59,84 11 June to 31 July : August : . September : 55,12 47,02 (a) with the prices fixed for group I where the imported products belong to varieties other than those shown in (b); (b) with the prices fixed for group II where the imported products belong to the following varieties : Altesse simple (common quetsche , Hauszwetschge), Reine ­ Claude d'Oullins (Oullins Gage), Sveskeblommer, Ruth Gerstetter, Ontario, Wangenheimer (early Wangenheim quetsche), Pershore (yellow egg), Mira ­ belle , Bosniche . Amendments to the preceding subparagraph shall be adopted in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035/72, having regard to changes in the varieties imported from third countries . 2 . The groups of varieties referred to in paragraph 1 shall be composed of the following varieties : Group I : Altesse double (Italian quetsche), Precoce favourite, Belle de Louvain , Conducta, Early Rivers, Kirk's Blue , Jefferson Gage , LÃ ¼tzelsachser (early LÃ ¼tzelsachsen quetsche), Anna Spath , Ersinger (early Ersingen quetsche), Zimmers (Zimmer quetsche), BÃ ¼hler (early BÃ ¼hl quetsche), Burbank, Florentina, Goccia d'oro, Reine-Claude, Czar, Victorias, Purple Pershore, Damsons, Santa Rosa ; Group II : Altesse simple (common quetsche, Hauszwetschge), Reine-Claude d'Oullins, Sveskeblommer, Ruth Gerstetter, Ontario, Pershore (yellow egg). 3 . The entry prices of imported products are to be compared : Article 2 This Regulation shall enter into force on 11 June 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 April 1986 . For the Commission Frans ANDRIESSEN Vice-President